department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure date date employer_identification_number person to contact id number contact numbers voice fax tax_exempt_and_government_entities_division release number release date legend org- organization name address- address org address certified mail - return receipt requested dear in a deterrnation letter dated january 19xx you were held to be exempt from feaeral irsome tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective april 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s u s_corporation income_tax return for the year s ended march 20xx and march 20xx with us you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return for future periods you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit yeat period ended 20x x03 legend org - organization name xx - date state - state issue s does the org qualify for exemption under internal_revenue_code irc sec_501 facts the org hereafter referred to as org has been in existence since the 19xx’s they filed papers to incorporate under sec_402 of the not-for-profit corporation law in the state of state on march 19xx the purpose of org as stated in the by-laws is to own maintain and operate a golf and country club org operates a 9-hole golf course open to members and the public the income received by org includes membership dues greens fees cart rentals restaurant bar sales pro shop sales and miscellaneous income including interest and rebates received on credit cards the members pay an annual fee and in return receive free greens fees and admittance to member only tournaments and events the public may use the course upon paying greens fees org also offers discounted greens fees to the public through the capital region golf card this card is purchased for dollar_figure at participating clubs and entitles the holder to buy one hole round and get one free cart rental fees of varying amounts based on member vs nonmember and holes vs holes are charged to both members and the public org operates a pro shop bar and a restaurant all of which are open to both members and the general_public org currently has a license issued by the state state liquor authority to sell alcoholic beverages at its facility the license type is op - on premises liquor an on premises liquor license is a full liquor license with no restrictions as to the sale of alcoholic beverages for on premises consumption this differs from a club license where alcoholic beverages can only be sold to members of org org has no such restriction org aavertises on the website that they are a semi-private club open to the public and available for corporate tournaments group and family outings and league play org offers lessons with the pga professional on staff they offer private lessons playing lessons and junior clinics these lessons are available to members and the public the income attributable to non-members is unknown because org did not comply with the record keeping requirements of revproc_71_17 the members’ dues cover the cost of greens fees so all of the greens fees reported on the form_990 return are from non-members only a portion of the income from cart rentals restaurant bar and pro-shop sales are from non-members the exact portion of non-member sales is unknown for 20xx the newly hired golf pro began keeping track of the number of member and non-member rounds in 20xx in 20xx approximately of all rounds played from april - july were non-member rounds as per revproc_71_17 without records of non-member sales all income from cart rentals restaurant bar and pro-shop sales can be assumed to be from non- members as in the following analysis table deleted table deleted form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx03 org the same analysis was done of the income reported in the 20xx and 20xx tax years the results are shown in the table below table deleted aclosing conference was held foilowing the conclusion of the examination on xx with the treasurer of org to discuss the facts and disposition of the case law internal_revenue_code irc sec_501 provides exemption from income taxes for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_501 the treasury regulations further provides that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities reg sec_1_501_c_7_-1 a social_club that opens its facilities to the public is deemed to be not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that org is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 revenue_ruling rev_rul 1958-2cb examines the criteria for determining whether an organization qualifies for exemption under sec_501 as an organization described in sec_501 of the code this ruling states it is clear under the foregoing regulations that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered as being organized and operated exclusively for pleasure recreation or social purposes it is equally clear that activities by a social_club such as the solicitation by advertisements or otherwise of public patronage of its facilities may be adverse to the establishment of an exempt status this ruling was made prior to the enactment of p l in which changed the term exclusively to substantially all’ this change as incorporated in the irc allows for an insubstantial amount of income from activities that do not further org’s exempt purposes these activities which constitute an unrelated_trade_or_business include the use of org facilities by the general_public senate report no 2d session 1976_2_cb_597 at page explains that a social_club is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status it is also intended that within thi sec_35 not more than of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public nonmembers while the reports mandate the application of a facts_and_circumstances_test in the event that gross_receipts from nonmember and or investment_income reach the prohibited levels they do not specify any of the relevant facts and circumstances that should be considered however the court_of_appeals has indicated some factors to consider in determining exempt status 536_f2d_572 factors to consider in applying this test include the actual percentage of nonmember receipts and or investment_income the frequency of nonmember use of club facilities an unusual or single event that is nonrecurrent on a year to year basis that generates all the nonmember income should be viewed more favorably than nonmember income arising from frequent use by nonmembers form 886-a rrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a - name of taxpayer schedule no or exhibit year period ended explanation of items 20xx03 org the number of years the percentage has been exceeded the record over a period of years is also relevant the high percentage in one year with the other years being within the permitted levels should be viewed more favorably to the organization than a consistent pattern of exceeding the limits even by relatively small amounts the purposes for which org's facilities were made available to nonmembers whether the nonmember income generates net profits for the organization profits derived from nonmembers unless set_aside subsidize org's activities for members and result in inurement within the meaning of sec_501 c sec_1_501_c_7_-1 has not been updated to reflect p l which changed exclusively to substantially_all government’s position org permits unrestricted use of its facilities by the general_public and advertises to that based on the examination the organization does not qualify for exemption as a social_club described in sec_501 effect org has an open liquor license allowing them to serve the public without a restriction to serve club members only year over year org receives more than the insubstantial part of its gross_receipts allowed by the code from outside its membership the amount of greens fees collected for public use of org's facilities averaged for the 20xx - 20xx tax years this is considerably higher than the allowed and shows a pattern of frequency and reoccurring use by the public org also receives nonmember income from the cart rentals restaurant bar sales and pro shop sales but the exact amount of income from these activities is indeterminable because they did not comply with the record keeping requiiements of revproc_71_17 the facts of the case show that it is operating in a manner consistent with a for-profit business conclusion the organization does not qualify for exemption from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective april 20xx form_1120 returns should be filed for the tax periods ending on or after march 20xx form 886-a crev department of the treasury - internal_revenue_service page -3-
